        Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 1 of 8



 1   Steven C. Vondran, [SBN 232337]
     THE LAW OFFICES OF STEVEN C. VONDRAN, PC
 2   One Sansome Street, Suite 3500
     San Francisco, California 94104
 3   Telephone: (877) 276-5084
 4   Facsimile: (888) 551-2252
     steve@vondranlegal.com
 5   Attorney for IP ADDRESS 73.223.125.160
 6                                  UNITED STATES DISTRICT COURT
 7                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                               SAN JOSE DIVISION
 9

10   STRIKE 3 HOLDINGS, LLC.                            No. 5:18-cv-05998
11                   Plaintiff,                         ANSWER AND AFFIRMATIVE
                                                        DEFENSES TO SECOND AMENDED
12          vs.                                         COMPLAINT \ COUNTERCLAIM
13   John Doe subscriber assigned IP address            DEMAND FOR JURY TRIAL
     73.223.125.160
14                 Defendants.
15

16          Defendant IP address 73.223.125.160 ("DEFENDANT") submits this Answer to the

17   Second Amended Complaint filed by STRIKE 3 HOLDINGS, LLC.                   In response to the

18   Complaint, Defendant answers as follows:
19          1. Defendant lacks sufficient knowledge and on that basis denies the allegation in
20
                  Paragraph 1.     Defendant admits this is a copyright infringement case but denies
21
                  “ongoing infringement”
22
            2. Defendant lacks sufficient knowledge to admit or deny and on that basis denies the
23

24                allegation in paragraph 2.

25          3. Defendant lacks sufficient knowledge to admit or deny and on that basis denies the

26                allegation in paragraph 3.
27
            4. Defendant denies allegations in paragraph 4
28
     Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 2 of 8



 1     5. Admit

 2     6. Defendant lacks sufficient knowledge to admit or deny and on that basis denies the
 3
          allegation in paragraph 6.
 4
       7. Defendant denies any infringement and lacks knowledge sufficient to admit or deny the
 5
          balance of the allegation and therefore denies.
 6
       8. Defendant denies any infringement and lacks knowledge sufficient to admit or deny the
 7

 8        balance of the allegation and therefore denies.

 9     9. Defendant lacks sufficient knowledge and on that basis denies the allegation in
10        paragraph 9.
11
       10. Defendant lacks sufficient knowledge and on that basis denies the allegation in
12
          paragraph 10.
13
       11. Defendant lacks sufficient knowledge and on that basis denies this self-touting and
14

15        irrelevant allegation.

16     12. Defendant lacks sufficient knowledge and on that basis denies this self-touting and

17        irrelevant allegation.
18     13. Defendant lacks sufficient knowledge and on that basis denies this self-touting and
19
          irrelevant allegation.
20
       14. Defendant lacks sufficient knowledge and on that basis denies this self-touting and
21
          irrelevant allegation.
22

23     15. Defendant lacks sufficient knowledge and on that basis denies this allegation.

24     16. Defendant lacks sufficient knowledge to admit or deny and on that basis denies

25        allegation.
26
       17. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
27
          allegation.
28


                                                2
     Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 3 of 8



 1     18. Defendant lacks sufficient knowledge to admit or deny and on that basis denies

 2        allegation.
 3
       19. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
 4
          allegation.
 5
       20. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
 6
          allegation.
 7

 8     21. Deny

 9     22. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
10        allegation.
11
       23. Defendant denies infringement and therefore denies this allegation.
12
       24. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
13
          allegation. It is not clearly defined the difference between a “piece” and a “file” and a
14

15        “hash.”

16     25. Denied.

17     26. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
18        allegation.
19
       27. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
20
          allegation.
21
       28. Defendant denies infringement. Also, “Warnings” to internet users would prevent
22

23        infringement. Plaintiff knows this but is more incentivized to clog the courts seeking

24        to use the Court as a collection arm for its business. The statement is false.

25     29. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
26
          allegation.
27
       30. Defendant lacks sufficient knowledge to admit or deny and on that basis denies
28


                                                 3
     Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 4 of 8



 1        allegation.

 2     31. Defendant denies any infringement and that Plaintiff is entitled to any relief
 3
          whatsoever. Defendant is entitled to recover its Attorney Fees and damages pursuant
 4
          to its counterclaim.
 5
       32. Defendant denies infringement or theft and lacks sufficient knowledge to admit or deny
 6
          and on that basis denies allegation.
 7

 8     33. Defendant lacks sufficient knowledge to admit or deny and on that basis denies

 9        allegation. Plaintiff has no idea who any infringer is in any case. Defendant is not the
10        infringer.
11
       34. Defendant is not clear what this allegation pertains to, and therefore denies.
12
       35. “Likely”? That does not meet the Rule 11 standards. This is pure speculation and
13
          constitutes a malicious prosecution. There is no evidence upon which to base this
14

15        claim. Denied.

16     36. Defendant lacks sufficient knowledge to admit or deny and on that basis denies

17        allegation.
18     37. Defendant lacks knowledge that “Defendant is more likely the infringer.” This is
19
          denied. If Plaintiff actually has “the evidence” why does it need “additional evidence.”
20
          The additional evidence of “interests” is irrelevant, speculative, constitutes character
21
          evidence, and is inadmissible.
22

23     38. Defendant denies and denies infringement thus denies this allegation. Plaintiff is

24        pointing fingers at anyone and everyone in the hopes of extracting a “shame

25        settlement” and using this court as a collection arm to its “search for gold” activities.
26
       39. Admit
27
       40. Defendant lacks sufficient information to admit or deny and therefore denies.
28


                                                 4
        Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 5 of 8



 1          41. Defendant denies.

 2          42. Defendant did not infringe any of Plaintiff’s copyrighted works and therefore denies.
 3
            43. Defendant denies all allegations including subparts A-D. Defendant did not infringe
 4
                 and is being sued anyway and is sought to be bullied into a “copyright troll
 5
                 “ settlement.”
 6
            44. Defendant denies all allegations including subparts A-F. Defendant did not infringe
 7

 8               and is being sued anyway and is sought to be bullied into a “copyright troll

 9               “ settlement.” There is no infringement much less willful infringement. There is
10               however, willful malicious prosecution.
11
     Plaintiff is entitled to no relief requested whatsoever. They are on an unlawful fishing expedition
12
     and this has been pointed out to them. Yet, Plaintiff counsel has marching orders to continue on
13
     the fools errand and to extract a settlement due to litigation costs. This is grossly unfair and a
14

15   abuse of the judicial system. Defendant is entitled to their cost, damages and attorney fees.

16                                  FIRST AFFIRMATIVE DEFENSE

17                                      (Failure to State a Claim)

18          1.      Defendants allege that each cause of action in the Complaint fails to state a claim

19                  upon which relief may be granted against these answering defendants.

20                                SECOND AFFIRMATIVE DEFENSE

21                                       (Statute of Limitations)

22          2.      The Complaint is barred in whole or in part by applicable statutes of limitation.

23                                  THIRD AFFIRMATIVE DEFENSE

24                                                (Laches)

25          3.      The Complaint is barred in whole or in part by the Doctrine of Laches.

26                                FOURTH AFFIRMATIVE DEFENSE

27                                    (Failure to Mitigate Damages)

28          4.      Plaintiff failed to mitigate the damages alleged in the Complaint.


                                                      5
        Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 6 of 8



 1                                  FIFTH AFFIRMATIVE DEFENSE

 2                                            (Unclean Hands)

 3             5.    Plaintiff's claims are barred by plaintiff's own misconduct and inequitable actions.

 4                                  SIXTH AFFIRMATIVE DEFENSE

 5                                           (Copyright Misuse)

 6             6.    Although the Complaint is groundless and without merit, Plaintiff is barred from

 7   recovery herein in that the conduct of Plaintiff and other persons unknown to this answering

 8   Defendant, constitute Copyright Misuse.

 9                                SEVENTH AFFIRMATIVE DEFENSE

10                                      (Authorization and Consent)

11             7.    Defendants authorized and consent to infringement of their movies by doing little

12   or nothing to prevent their movies from being circulated online. Thus, Plaintiff is thereby

13   precluded from maintaining this action, or obtaining judgment herein against these defendants.

14                                 EIGHTH AFFIRMATIVE DEFENSE

15             21.   The complaint is barred in whole or in part as it was filed for an improper purpose,

16   to harass, to try to force a “shame settlement” and to cause unnecessary delay and to needlessly

17   increase the costs of litigation; the claims and legal contentions therein are not warranted by

18   existing law; and the allegations and other factual contentions therein do not have any evidentiary

19   support against Defendant. To wit, Plaintiffs can only allege that they are “likely” to prove

20   Defendant liable. Defendants shall seek to recover all fees and costs incurred in responding to this

21   frivolous complaint.

22             WHEREFORE, defendants pray for judgment as follows:

23             1.    For judgment in favor of defendants and against plaintiff, dismissing plaintiff's

24   Complaint with prejudice;

25             2.    For all costs incurred herein;

26             3.    For attorney's fees;
27             4.    For such further relief as the Court in its discretion deems just, equitable and

28   proper.


                                                        6
        Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 7 of 8



 1                    COUNTERCLAIM AGAINST STRIKE 3 HOLDINGS, LLC

 2          Defendant hereby countersues Plaintiff for Declaratory Judgment of Non-Infringement of

 3   Copyright. The purpose of this is to aid Defendant in recovering its Attorney Fees, costs and

 4   damages when Plaintiff realizes it cannot prove infringement, and is forced to dismiss their case.

 5   In that event, Defendant is the prevailing party in this litigation and should be entitled to recover

 6   said damages. Defendant did not infringe and Plaintiff has been made aware of this. Instead of

 7   dismissing their complaint they add “additional evidence” which is based on inadmissible

 8   character evidence, and which is completely unreliable and irrelevant (“junk science”). Upon a

 9   finding of non-infringement, IPP shall be sought to be held liable for defamation. All Rights are

10   Reserved.

11

12   DEMAND FOR JURY TRIAL
13

14   RESPECTFULLY SUBMITTED

15   DATED this 8th day of October

16                                                 THE LAW OFFICES OF STEVEN VONDRAN,
                                                   P.C.
17

18
                                                   By /S/ Steve Vondran
19                                                        Steven C. Vondran, Esq.
                                                          Attorneys for IP 73.223.125.160
20

21

22

23

24

25

26
27

28


                                                        7
        Case 5:18-cv-05998-VKD Document 51 Filed 10/08/19 Page 8 of 8



 1                                   CERTIFICATE OF SERVICE

 2
     ORIGINAL of the foregoing e-filed this
 3
     8th day of October 2019, to all registered ECF users:
 4

 5   HON. JUDGE VIRGINIA DEMARCHI
 6   280 SOUTH 1ST STREET
     SAN JOSE, CA 9513
 7

 8

 9   Law Offices of Lincoln Bandlow, P.C.
     1801 Century Park E. Suite 2400
10   Los Angeles, California 90067
     Attn: Lincoln Dee Bandlow, Esq.
11   Email: lincoln@bandlowlaw.com
12

13
     Executed on October 8, 2019, at Phoenix, AZ
14

15                                        By:     /s/       Lisa Vondran         _________
                                                            Lisa Vondran, Assistant
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                        8
